Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 1 of 33 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 BLANCA MARTINEZ and JUAN CARLOS SIMONE,
 individually, and on behalf of all others similarly situated,

                                                                    CLASS AND
                                    Plaintiffs,                     COLLECTIVE ACTION
                                                                    COMPLAINT
                                 vs.

 BARBERRY ROSE MANAGEMENT COMPANY,
 INC. d/b/a HOWAL MANAGEMENT CORP., ARM
 MAINT INC., STF 826 CROWN STREET
 HOLDING LLC, LJJ MANAGER II LLC, LJJ
 MANAGER LLC, BSF INWOOD HOLDING LLC,
 LEWIS BARBANEL, and all related entities,


                                      Defendants.
 ---------------------------------------------------------------X

         Representative Plaintiffs BLANCA MARTINEZ (“Martinez”) and JUAN CARLOS

 SIMONE (“Simone”) (collectively, “Plaintiffs” or “Representative Plaintiffs”) individually

 and on behalf of all others similarly situated, as collective and class representatives, upon

 personal knowledge as to themselves and upon information and belief as to other matters,

 by their attorneys, RAPAPORT LAW FIRM, PLLC, and MILLER LAW FIRM, PLLC, as

 and for their Complaint against BARBERRY ROSE MANAGEMENT COMPANY, INC.

 d/b/a HOWAL MANAGEMENT CORP., ARM MAINT INC., STF 826 CROWN

 STREET HOLDING LLC, LJJ MANAGER II LLC, LJJ MANAGER LLC, BSF

 INWOOD HOLDING LLC, LEWIS BARBANEL, and all related entities (collectively,

 “Defendants”), allege:

                                  PRELIMINARY STATEMENT

         The Nature of Plaintiffs’ Claims:

         1.       This action is brought pursuant to the New York Labor Law (“NYLL”)

 Article 19 § 663, 12 New York Codes, Rules and Regulations (“NYCRR”), Part 141 and
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 2 of 33 PageID #: 2



 NYLL Article 6 § 190 et seq., the Fair Labor Standards Act (“FLSA”), and 29 U.S.C. §

 207, to recover unpaid overtime wages, minimum wages, and other wages owed to

 Plaintiffs and similarly situated co-workers – superintendents, porters and other building

 maintenance workers – who have worked at apartment buildings owned, controlled and/or

 operated by Defendants in New York City.

        2.     This is a class/collective action, seeking unpaid wages, including minimum

 wage and unpaid overtime compensation and interest thereon, reimbursement for unlawful

 deductions, liquidated damages and other penalties, injunctive and other equitable relief

 and reasonable attorneys’ fees and costs, under, inter alia, the Fair Labor Standards Act

 (“FLSA”) §§ 6 and 7, 29 U.S.C. §§ 206 and 207.

        3.     This action further invokes diversity jurisdiction and the supplemental

 jurisdiction of this Court to consider claims arising under New York Labor Law (“NYLL”)

 (e.g., New York Wage Payment Act; NY Labor Law §§ 191, 193, and 195; 12 N.Y.C.R.R.

 Part 141-1.9 and 2.10, and Part 142; and NY Labor Law § 215).

        The Barberry Enterprise:

        4.     At all relevant times, Defendants were and still are a centrally managed real

 estate enterprise (hereinafter the “Barberry Enterprise”) that owns, controls, and manages

 apartment buildings (the “Barberry Buildings”) in New York City, and upon information

 and belief, during the relevant time periods, the Barberry Enterprise has employed more

 than fifty (50) superintendents, porters and handymen.

        5.     This Collective and Class Action seeks redress for state and federal wage

 violations that Defendants, as joint employers, inflicted on superintendents, porters and

 other maintenance personnel who worked at the Barberry Buildings during the applicable

 FLSA and NYLL statute of limitations periods.




                                             2
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 3 of 33 PageID #: 3



        6.      During the time period relevant to the Plaintiffs’ and Class and Collective

 Members’ causes of action, the Barberry Enterprise was controlled by individual defendant

 Lewis Barbanel (“Barbanel”), who had the status of joint employer of superintendents,

 porters, handymen and other maintenance personnel who worked at the Barberry Buildings

 during the applicable FLSA and NYLL statute of limitations periods.

        7.      Barbanel exercised unified ownership and control over approximately forty-

 six (46) apartment buildings in New York City through his various management companies

 (the “Management Entities”), title-holding entities (the “Title-Holding Entities”) and

 investment entities (“Investment Entities”), each of which had Barbanel as its principal,

 managing member, manager and/or most senior officer.

        8.      At all relevant times, the Barberry Enterprise had a principal place of

 business at 1024 Broadway, Woodmere, New York 11598, from which it owned, operated

 and managed the Barberry Buildings under the same policies regarding the payment of

 wages to building maintenance employees.

        9.      Upon information and belief, the Barberry Enterprise issues earnings

 statements to all of the superintendents and porters at the Buildings, regardless of the

 particular building where they are assigned to work, under the name “Arm Maint Inc” and

 identifies 1024 Broadway, Woodmere, New York 11598 as its address.

        10.     Title to each of the Barberry Buildings is nominally vested in the Title-

 Holding Entities, each of which is wholly owned and controlled by the Barberry Enterprise,

 and each having Barbanel as its agent as a principal and/or authorized signatory.

        11.     The Barberry Enterprise has applied common employment practices,

 policies and procedures to superintendents, porters and maintenance workers of the

 Barberry Buildings, including, inter alia, the Barberry Enterprise’s practice of willfully




                                              3
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 4 of 33 PageID #: 4



 refusing to compensate these employees for all hours worked beyond the first forty (40)

 hours of work per work week.

        12.     The Barberry Enterprise carried out its common employment practices,

 policies and procedures by, inter alia, issuing directives that were communicated by

 property managers, each of whom was responsible for overseeing various buildings and

 superintendents, porters and other maintenance workers.

        13.     Building superintendents were required to remain on call at their respective

 buildings from early morning through late at night, where they performed snow removal,

 provided building access to emergency responders and tenants who misplaced keys,

 addressed leaks, handled tenant requests, and performed other tasks. Regardless of the

 time of day or night and/or day of the week when such work was needed, superintendents

 were largely paid fixed weekly and/or monthly sums, and they were not paid overtime

 compensation despite working substantially more than 40 hours per workweek in violation

 of the FLSA.

        14.     Furthermore, the Barberry Enterprise had a policy and practice of requiring

 unlawful deductions from wages, including the Barberry Enterprise’s requirement that

 superintendents pay for tools used solely for the benefit of the Defendants, in violation of

 Section 141-1.9 of the Rules promulgated by the New York State Department of Labor for

 the building service industry. 12 N.Y.C.R.R. § 141-1.9.

        15.     The Barberry Enterprise also had a common practice of issuing pay

 statements to workers that did not comply with the New York Labor Law, including,

 among other omissions, failing to set forth hours worked and/or identifying the manner in

 which employees’ weekly pay was calculated.




                                              4
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 5 of 33 PageID #: 5



                              JURISDICTION AND VENUE

        16.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1331 and 1137

 because this case arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. The

 Court has supplemental jurisdiction over the New York State law claims pursuant to 28

 U.S.C. §1367.

        17.      Venue is appropriate in this district pursuant to 28 U.S.C. §1391 because

 Defendants transact business and have agents in the Eastern District, and this is the judicial

 district in which the events giving rise to the claims occurred, Representative Plaintiffs

 having performed work for Defendants in Brooklyn. Defendants have facilities and

 employed Plaintiffs and putative Collective and Class Members in this district.

        18.      This Court has personal jurisdiction over the Defendants pursuant to New

 York Civil Practice Law and Rules § 301 in that, inter alia, Defendants reside and/or

 transact business within this State, employed Plaintiffs within the State of New York, and

 otherwise engaged in conduct that allows for the exercise of jurisdiction as permitted by the

 Constitution of the United States and the laws of the State of New York, and accordingly

 may be served with process pursuant to Fed. R. Civ. P. 4(h)(1).

                                       THE PARTIES

 Plaintiffs

        Blanca Martinez:

        19.      Martinez is an adult, natural person who resides in the City of New York,

 County of Kings and State of New York.

        20.      Beginning in or about 2002 until November 1, 2019, Martinez was a

 Porter/Maintenance Worker at 826 Crown Street, Brooklyn, New York (the “Building”).

 Throughout this entire period, Martinez worked as a part of a two-person maintenance team




                                               5
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 6 of 33 PageID #: 6



 at the Building that consisted of Martinez and co-plaintiff Simone. Martinez and Simone

 have long resided together in the Building’s basement.

        21.       The Building is a six-floor rental apartment building with 47 apartments,

 plus a basement living area where Plaintiffs reside.

        22.       On or about June 22, 2018, Martinez became the Defendants’ employee as a

 result of the Defendants’ acquisition of the Building.

        23.       In certain documents, Defendants referred to Martinez as “Superintendent.”

        24.       Upon Defendants’ acquisition of the Building, Martinez continued to

 perform the duties that she had performed at the Building during the prior sixteen years,

 which included, inter alia: taking out and sorting garbage and recyclables; sweeping and

 mopping; cleaning the exterior areas in the back and front of the Building, including the

 Building’s garden; and assisting Simone with various maintenance tasks, such as assisting

 with painting.

        25.       Defendants failed to pay Martinez any wages or other monetary sums.

        26.       Although Defendants issued paychecks that were made payable to Martinez,

 these checks were earmarked and intended solely for the work of Simone, who was

 superintendent of the Building and who had primary responsibility for its maintenance.

        27.       Martinez’ duties primarily involved cleaning the Building, as well as

 assisting Simone with projects that were particularly labor-intensive.

        28.       Solely by way of example, on or about October 1 and October 4, 2019,

 Martinez assisted Simone with a project in Apartment F5 in the Building that involved the

 removal of a wall, plastering and painting. On both of these days, Martinez assisted with

 this project by, among other tasks, removing debris and painting corners and edges.

 Martinez received no pay whatsoever for this work.




                                               6
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 7 of 33 PageID #: 7



        29.       On two occasions, when tenants vacated apartments in the Building,

 Martinez assisted with the apartment-turnover work, which involved, among other tasks:

 assisting with painting by handling the painting of corners and edges; removing garbage;

 cleaning bathrooms, kitchens, and appliances; and handling communications with the

 Barberry Enterprise’s managers regarding this work. Martinez received no compensation

 for this work.

        30.       In addition, because of her English-language proficiency, on a day-to-day

 basis, Defendants’ property manager would convey to Martinez for Simone to complete,

 and it was Martinez’ responsibility to receive and respond to these communications.

        31.       Insofar as Defendants paid no wages to Martinez, Defendants egregiously

 violated state and federal minimum wage requirements.

        32.       Throughout the period of Defendants’ ownership and control of the

 Building, Martinez worked approximately 30 hours per week.

        Simone:

        33.       Simone is an adult, natural person who resides in the City of New York,

 County of Kings and State of New York.

        34.       Beginning in or about 1997 until November 1, 2019, Simone worked at the

 Building as its Superintendent, and he also performed duties that were beyond

 superintendent responsibilities, such as: (a) renovating bathrooms and kitchens; (b)

 electrical and plumbing work; and (c) installing new flooring.

        35.       On or about June 22, 2018, Simone became Defendants’ employee as a

 result of Defendants’ acquisition of the Building. Upon Defendants’ acquisition of the

 Building, Simone continued to perform the duties that he had performed since he began

 working at the Building in 1997.




                                              7
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 8 of 33 PageID #: 8



 Individual Defendant, Lewis Barbanel:

        36.     Barbanel is an adult, natural person who, upon information and belief,

 resides in Nassau County, New York.

        37.     Upon information and belief, Barbanel maintains a principal place of

 business at 1024 Broadway, Woodmere, New York 11598.

        38.     Upon information and belief, at all relevant times, Barbanel was (and he

 continues to be) the most senior executive of the Title-Holding Entities, Investment Entities

 and the Management Entities that comprise the Barberry Enterprise, through which the

 Barberry Enterprise invests in, owns and controls the Barberry Buildings.

        39.     During the time periods relevant to this Complaint, Barbanel was the

 managing member or senior executive of the Title-Holding Entities and Management

 Entities, which exist to nominally hold title to and manage the Barberry Buildings but, in

 fact, are under Barbanel’s total control.

        40.     Upon information and belief, Barbanel is liable for the wages of Plaintiffs

 and those similarly situated under New York Business Corporation Law § 630 and New

 York Limited Liability Company Law § 609(c).

        41.     Upon information and belief, Barbanel has managerial and operational

 control over the Barberry Enterprise’s financial affairs and personnel policies, including,

 but not limited to, matters and policies pertaining to compensation of the Barberry

 Enterprise’s employees and overtime policies.

        42.     Upon information and belief, Barbanel is the president of Barberry Rose

 Management Co., Inc. (“BRMC”).

        43.     Barbanel possessed and exercised operational control over the Barberry

 Enterprise.




                                              8
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 9 of 33 PageID #: 9



        44.     On the public profile that Barbanel maintains on Linkedin.com, Barbanel

 describes himself as follows: “Lewis Barbanel is the president of Barberry Rose

 Management, a business founded in 1965 by his father Herbert Barbanel. Lewis focuses on

 the acquisition and growth of both residential apartment houses and commercial properties;

 specifically, he specializes in Rent Regulated buildings in New York City.”

 https://www.linkedin.com/in/lewis-barbanel-599b3940 (accessed on November 30, 2019 at

 2:54 p.m.).

        45.     On his public Linkedin.com profile, Barbanel further states the following

 about himself: “He oversees the BRM portfolio of buildings, which encompasses properties

 including 5-story walk up apartment houses, large elevator buildings, office buildings and

 commercial properties.” https://www.linkedin.com/in/lewis-barbanel-599b3940 (accessed

 on November 30, 2019 at 2:56 p.m.).

        46.     Barbanel determined the terms of employment wages and compensation of

 Plaintiffs, established their duties and schedules, and had ultimate decision-making

 authority for the hiring and firing of employees.

 BRMC:

        47.     BRMC identifies itself on its letterhead and other correspondence as

 “BARBERRY ROSE MANAGEMENT COMPANY INC. dba HOWAL MANAGEMENT

 CORP.”

        48.     Upon information and belief, BRMC’s use of the name “Howal

 Management Corp.” is unauthorized in that there is no corporation that is currently

 authorized to conduct business in New York named “Howal Management Corp.”

        49.     Upon information and belief, BRMC is a corporation organized and existing

 under the laws of the State of New York.




                                               9
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 10 of 33 PageID #: 10



         50.     Upon information and belief, BRMC maintains its principal place of

  business at 1024 Broadway, Woodmere, New York 11598.

  Arm Maint Inc.

         51.     Upon information and belief, Arm Maint Inc. (hereinafter “AMI”) is a

  corporation organized and existing under the laws of the State of New York.

         52.     Upon information and belief, AMI maintains its principal place of business

  at 1024 Broadway, Woodmere, New York 11598.

         53.     Upon information and belief, AMI is owned and controlled by Barbanel, and

  it is part of the Barberry Enterprise, with its primary function to serve as issuer of

  paychecks to maintenance personnel.

         54.     Upon information and belief, AMI and BRMC operate as cogs in the same

  residential real estate enterprise that is under the ultimate control of Barbanel, and they

  exist solely to further the business interests of this unified business enterprise.

         55.     Upon information and belief, AMI was (and it continues to be) completely

  dominated by Barbanel and BRMC and, for all practical purposes, AMI existed solely to

  advance the interests of Barbanel, BRMC and the Barberry Enterprise.

         56.     Upon information and belief, AMI and BRMC operated from the identical

  office space and telephone number; and funds were readily transferred between AMI,

  BRMC and the Title-Holding Entities, each of which existed for the singular function of

  generating profits from the Buildings for Barbanel.

  STF 826 Crown Street Holding LLC:

         57.     Upon information and belief, STF 826 Crown Street Holding LLC

  (hereinafter “STF”) is a corporation organized and existing under the laws of the State of

  New York.




                                                 10
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 11 of 33 PageID #: 11



          58.     Upon information and belief, STF maintains its principal place of business

  at 1024 Broadway, Woodmere, New York 11598.

          59.     Upon information and belief, STF is owned and controlled by Barbanel, and

  it is part of the Barberry Enterprise, and it is the title-owner of the Building.

          60.     Barbanel, BRMC, AMI and STF, as well as all other entities holding title to

  the Barberry Buildings, all operated as a centrally-managed real estate enterprise, under

  common direction and control. With respect to personnel and employment policies, the

  Barberry Enterprise would carry out its practices and policies through its managerial

  personnel, including property managers, each of whom exercised direct oversight over the

  Barberry Enterprise’s superintendents, porters and other maintenance personnel who

  worked at the Barberry Buildings.

          61.     The intertwined operations and unified ownership of the entities established

  by Barbanel to nominally hold title to the Barberry Buildings and serve as management

  agents is vividly demonstrated by Schedule A hereto, which sets forth the names and

  addresses of each Barberry Enterprise entity holding title to and serving as managing agent

  for the Barberry Buildings that are currently known to Plaintiffs through publicly-filed

  records.

          62.     As shown by Schedule A, public records show that: (a) BRMC was the

  managing agent for all of the Buildings, except for a single building, whose managing

  agent identifies its address as “c/o Barberry Rose Management Company”; (b) Barbanel is

  the managing member of every title holding entity; and (c) the Title-Holding Entities share

  the same address as Barberry Rose.

  LJJ MANAGER II LLC:

          63.     Upon information and belief, LJJ MANAGER II LLC (hereinafter

  “LJJMII”) is a corporation organized and existing under the laws of the State of New York.


                                                 11
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 12 of 33 PageID #: 12



         64.     Upon information and belief, LJJMII maintains its principal place of

  business at 1024 Broadway, Woodmere, New York 11598.

         65.     Upon information and belief, LJJMII is owned and controlled by Barbanel,

  who is its managing member, and LJJMII is part of (and it is completely controlled and

  dominated by) the Barberry Enterprise, and it functions as one of the Barberry Enterprise’s

  Investment Entities.

         66.     In mortgage documents and other documents relating to the Barberry

  Buildings that Defendants filed with the New York City Department of Finance,

  Defendants characterized LJJMII as the “Manager” of several of the Title-Holding Entities,

  including, solely by way of example, STF 826 Crown Street Holding LLC, which is the

  entity that holds title to the Building (826 Crown Street, New York, NY) where Plaintiffs

  performed work.

         67.     Upon information and belief, LJJMII was completely dominated by

  Barbanel and BRMC and, for all practical purposes, LJJMII existed solely to advance the

  interests of Barbanel, BRMC and the Barberry Enterprise.

  LJJ MANAGER LLC:

         68.     Upon information and belief, LJJ MANAGER LLC (hereinafter “LJJM”) is

  a corporation organized and existing under the laws of the State of New York.

         69.     Upon information and belief, LJJM maintains its principal place of business

  at 1024 Broadway, Woodmere, New York 11598.

         70.     Upon information and belief, LJJM is owned and controlled by Barbanel,

  who is its managing member, and LJJM is part of (and it is completely controlled and

  dominated by) the Barberry Enterprise, and it functions as one of the Barberry Enterprise’s

  Investment Entities.




                                              12
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 13 of 33 PageID #: 13



         71.     In mortgage documents and other documents relating to the Buildings that

  Defendants filed with the New York City Department of Finance, Defendants characterized

  LJJM as the “Manager” of at least ten of the Title-Holding Entities, including, solely by

  way of example, 38 Post Avenue, New York, NY and 121 Sherman Avenue, New York,

  NY.

         72.     Upon information and belief, LJJM was completely dominated by Barbanel

  and BRMC, and LJJM existed solely to advance the financial interests of Barbanel, BRMC

  and the Barberry Enterprise.

  BSF INWOOD HOLDING LLC:

         73.     Upon information and belief, BSF INWOOD HOLDING LLC (“BSFIH”)

  maintains its principal place of business at c/o Barberry Rose Management Company, Inc.,

  1024 Broadway, Woodmere, New York 11598.

         74.     Upon information and belief, BSFIH is owned and controlled by Barbanel,

  who is its managing member, and BSFIH is part of (and it is completely controlled and

  dominated by) the Barberry Enterprise.

         75.     Upon information and belief, in a single transaction that was consummated

  on or about December 14, 2016, the Barberry Enterprise acquired a portfolio of thirteen

  (13) apartment buildings. On October 14, 2016 (two months before this transaction), the

  Barberry Enterprise created BSFIH serve as the title-holding entity for all of these thirteen

  newly-acquired buildings.

         76.     The foregoing December 14, 2016 transaction exemplifies the extent to

  which the Barberry Enterprise’s constituent Title-Holding Entities and Management

  Entities do not function independently, and are, instead, part of a unified and centrally

  controlled business enterprise.




                                               13
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 14 of 33 PageID #: 14



           77.   Upon information and belief, BSFIH was completely dominated by

  Barbanel and BRMC and, for all practical purposes, BSFIH existed solely to advance the

  interests of Barbanel, BRMC and the Barberry Enterprise.

                              CLASS ACTION ALLEGATIONS

           78.   Plaintiffs bring this action individually and as a collective and class action

  on behalf of all persons similarly situated and proximately damaged by Defendants’

  conduct, including, but not necessarily limited to, the following Plaintiff Collective and

  Class:

  FLSA Collective:

           79.   The FLSA Collective refers to all persons who are, or have been, employed

  as superintendents and maintenance workers at the Barberry Buildings (the “FLSA

  Collective Plaintiffs”) from three (3) years prior to this action’s filing through the date of

  the final disposition who elect to opt-in to this action.

           80.   This action claims that Defendants violated the wage and hour provisions of

  FLSA by depriving Plaintiffs, as well as others similarly situated to Plaintiffs, of their

  lawful wages. Upon information and belief, there are many similarly situated current and

  former superintendents and maintenance workers of Defendants who have been underpaid

  in violation of the FLSA and who would benefit from the issuance of a court-supervised

  notice of this lawsuit and the opportunity to join this lawsuit.

           81.   At all relevant times, Defendants are aware and have been aware of the

  requirements to pay Plaintiffs and FLSA Collective Plaintiffs: (a) federal minimum wage;

  and (b) one and one-half times their regular rates of pay for all hours worked each

  workweek above forty. However, Defendants purposely chose not to do so.

           82.   Defendants failed to pay Simone and FLSA Collective Plaintiffs for hours

  worked per workweek above forty in violation of the FLSA.


                                                 14
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 15 of 33 PageID #: 15



         83.      Defendants failed to pay Martinez and FLSA Collective Plaintiffs minimum

  wages for all hours worked.

         84.     The FLSA Collective Plaintiffs are readily ascertainable, such information

  being in the possession and control of Defendants.

         85.     Plaintiffs and all similarly situated employees who elect to participate in this

  action seek unpaid minimum wage compensation (Martinez), unpaid overtime (Simone), an

  equal amount of liquidated damages and/or prejudgment interest, attorneys’ fees, and costs

  pursuant to 29 U.S.C. § 216(b).

                        The New York Class – Rule 23 Class Allegations:

         86.     The New York Class refers to all persons who are, or have been, employed

  as Superintendents, Porters and maintenance workers at the Barberry Buildings on or after

  the date that is six years before the filing of the Complaint in this case and the date of final

  judgment in this matter as defined herein.

         87.     The Rule 23 Class Members (“New York Class”) are readily ascertainable.

  The number and identity of the Rule 23 Class Members are determinable from the records

  of Defendants. The positions held, and nature and extent of certain unlawful deductions

  from wages are also determinable from Defendants’ records. For purposes of notice and

  other purposes related to this action, their names and addresses are readily available from

  Defendants, as well as from publicly-filed records showing the addresses of the Barberry

  Buildings where the putative members of the New York Class are employed. Notice can

  be provided by means permissible under Fed. R. Civ. P. 23.

         88.     The Defendants, their officers, and directors are excluded from the Classes,

  as well as all persons who will submit timely and otherwise proper requests for exclusion

  from the Rule 23 Class.




                                                15
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 16 of 33 PageID #: 16



         89.       This action has been brought and may properly be maintained as a

  class/collective action under Fed.R.Civ.P. Rule 23 and 29 U.S.C. §216 because there is a

  well-defined community of interest in the litigation and the proposed Classes are easily

  ascertainable.

         (a) Numerosity: A class action is the only available method for the fair and efficient

         adjudication of this controversy. The members of the classes are so numerous that

         joinder of all members is impractical, if not impossible.         Membership in the

         Plaintiff Classes will be determined upon analysis of employee and payroll records,

         among other records maintained by Defendants.

         (b) Commonality: The Representative Plaintiffs and the Class Members share a

         community of interests in that there are numerous common questions and issues of

         fact and law which predominate over any questions and issues solely affecting

         individual members, thereby making a class action superior to other available

         methods for the fair and efficient adjudication of the controversy. Consequently,

         class certification is proper under Fed.R.Civ.P. Rule 23(b)(3) and 29 U.S.C.

         §216(b).    For example, the Barberry Enterprise’s practice and policy of failing to

         comply with New York Labor Law requirements pertaining to wage notices and

         pay statements, as alleged above, applies to all members of the New York Class,

         and the relief demanded (including, inter alia, the demand for injunctive and

         declaratory relief) affects the entire class. Similarly, the Barberry Enterprise’s

         policy and practice of unlawful deductions is applicable class-wide and involves

         common legal and factual issues.

          (c) Typicality: The Representative Plaintiffs’ claims are typical of the claims of the

          Plaintiff Classes. The Representative Plaintiffs and all members of the Plaintiff

          Classes sustained injuries and damages arising out of and caused by Defendants’


                                               16
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 17 of 33 PageID #: 17



         common course of conduct in violation of state and federal law, as alleged herein.

         All of the Rule 23 Class Members were subject to the same corporate practices of

         Defendants of failing to pay minimum wage and overtime compensation; unlawful

         wage deductions; violations of NYLL §195(3) by failing to issue wage statements

         to employees in the primary language of employees that correctly identified the

         name of the employer, address of employer, rates of pay or basis thereof, regular

         hourly rate, number of overtime hours worked; and violations of NYLL §195(1) by

         failing to provide to employees, upon hiring, a written notice in English and the

         employee’s primary language setting forth the employee’s rates of pay and basis

         thereof, the name of the employer, physical address of the employer’s business,

         names used by the employer, and other legally-mandated disclosures.

         (d) Superiority of Class Action: Since the damages suffered by individual Class

         Members, while not inconsequential, may be relatively small, the expense and

         burden of individual litigation by each member makes, or may make it, impractical

         for Class Members to seek redress individually for the wrongful conduct alleged

         herein. Should separate actions be brought or be required to be brought by each

         individual Class Member, the resulting multiplicity of lawsuits would cause undue

         hardship and expense for the Court and the litigants. The prosecution of separate

         actions would create a risk of inconsistent rulings, which might be dispositive of

         the interests of other Class Members who are not parties to the adjudications

         and/or may substantially impede their ability to adequately protect their interests.

         This risk is particularly applicable here, in light of the demand herein for

         declaratory and injunctive relief relating to NYLL § 195(1) and (3). Moreover, the

         Representative Plaintiffs are informed and believe, and based thereon allege, that

         Defendants, have acted and refused to act on grounds generally applicable to all


                                             17
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 18 of 33 PageID #: 18



          claims, thereby making appropriate injunctive and monetary relief for all members

          of each class. Consequently, Class certification is proper under Fed.R.Civ.P. Rule

          23(b)(2) and 29 U.S.C. § 216(b).

          (e) Adequacy of Representation: The Representative Plaintiffs in this class action

          are adequate representatives of the Plaintiff Classes, in that the Representative

          Plaintiffs’ claims are typical of those of the Plaintiff Classes and the

          Representative Plaintiffs have the same interests in the litigation of this case as the

          Class Members.        The Representative Plaintiffs are committed to vigorous

          prosecution of this case, and have retained competent counsel, experienced in

          employment litigation of this nature, who have demonstrated diligence in

          investigating the facts relevant to the claims of the Representative Plaintiffs and

          putative Class Members. The Representative Plaintiffs are not subject to any

          individual defenses unique from those conceivably applicable to the Class as a

          whole.

         90.     Upon information and belief, Defendants and other employers throughout

  the state violate the New York Labor Law. Current employees are often afraid to assert

  their rights out of fear of direct retaliation or indirect retaliation. Former employees are

  fearful of bringing claims because doing so can harm their employment, future employment

  and future efforts to secure employment. Class actions provide Rule 23 Class Members

  who are not named in the complaint a degree of anonymity which allows for the

  vindication of their rights while reducing these risks.

                           COMMON FACTUAL ALLEGATIONS

         91.     As described herein, Defendants have, for years, knowingly failed to

  adequately compensate those employees within the class definitions identified above for

  wages, including overtime wages due, under the FLSA (29 U.S.C. §§ 206 and 207) and


                                                18
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 19 of 33 PageID #: 19



  NYLL (Article 19), and unlawfully deducted sums from wages in violation of the New

  York Wage Payment Act, Labor Law § 190, et seq., the New York Labor Law § 650, et

  seq., and New York Department of Labor Regulations, 12 N.Y.C.R.R. Part 142. Among

  other means, Defendants engaged in unlawful business practices by requiring employees to

  work numerous hours of overtime on a weekly basis without overtime compensation and/or

  failing to pay minimum wages.

         92.     In addition, Defendants took unlawful deductions from Simone’s wages, by

  requiring him to pay the cost of tools and supplies.

         93.     Upon information and belief, Defendants have been and continue to be

  employers engaged in interstate commerce and/or the production of goods for commerce,

  within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

         94.     At all relevant times, Defendants employed and/or continue to employ

  Representative Plaintiffs and each of the FLSA Collective members within the meaning of

  the FLSA.

         95.     At all relevant times, Defendants employed and/or continue to employ

  Plaintiffs and each of the New York Class members within the meaning of the NYLL, §§ 2

  and 651.

         96.     Defendants employ employees at their places of business in the activities of

  an enterprise engaged in commerce, including employees handling, selling or otherwise

  working on goods or materials that have been moved or produced for commerce. The

  enterprise has an annual gross volume of sales made or business done in an amount not less

  than $500,000.    Therefore, the employees are employed in an enterprise engaged in

  commerce within the meaning of section (3)(s)(1)(A) of the FLSA.

         97.     At all relevant times, the Barberry Enterprise and its constituent entities,

  were and continue to be an “enterprise engaged in commerce” within the meaning of the


                                               19
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 20 of 33 PageID #: 20



  FLSA, operating a group of more than forty-six (46) apartment buildings that are nominally

  titled in different corporate names but which are centrally owned and controlled by

  Defendants.

                            Defendants Constitute Joint Employers

         98.     Defendants, collectively as the Barberry Enterprise, had the power to hire

  and fire Representative Plaintiffs and putative Collective and Class Members, supervised

  and controlled Representative Plaintiffs’ and putative Collective and Class Members’ work

  schedules and conditions of employment, determined the rate and method of paying

  Representative Plaintiffs and putative Class Members and maintained Representative

  Plaintiffs’ and putative Class Members’ employment records.

         99.     The Representative Plaintiffs are informed and believe that at all relevant

  times, the constituent individuals and entities of the Barberry Enterprise functioned as a

  unified enterprise, namely:

         (a) Ultimate control of Barberry Buildings is exercised by Barbanel;

         (b) Though the Barberry Buildings are titled in different corporate names through
             Title-Holding Entities established by Barbanel solely for the purpose of holding
             title on the Barberry Enterprise’s behalf, Barbanel has substantial ownership
             interests in the entities that nominally hold title to the Barberry Buildings;

         (c) Buildings of the Barberry Enterprise are centrally managed;

         (d) As shown by Barbanel’s public Linkedin.com profile, the Barberry Enterprise
             has publicized its status as a family-operated real estate business that focuses
             primarily on multiple family apartment buildings; and

         (e) The Barberry Enterprise issues uniform personnel policies and directives to its
             maintenance personnel, either through its field managers or other managerial
             personnel. For example, the Barberry Enterprise circulated a list, entitled
             “BUILDING SUPER RESPONSIBILITIES,” that sets forth a uniform set of job
             responsibilities of superintendents at the Buildings, including the requirement
             that superintendents provide “24-hour attendance of building.” A copy of the
             foregoing list is annexed hereto as Exhibit 1.

         100.    Through their integrated ownership and management structure, Barbanel

  had (and he continues to have) an economic interest in the Barberry Buildings.

                                              20
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 21 of 33 PageID #: 21



            101.   Defendants each had either functional and/or formal control over terms and

  conditions of work and over the policies and practices with respect to the employment and

  compensation of the Plaintiffs.

            102.   Defendants employed Plaintiffs within the meaning of 29 U.S.C. 201 et seq.

  and the NYLL.

            103.   Upon information and belief, the corporate Defendants are either alter egos

  of each other, and/or the corporate Defendants failed to operate as entities legally separate

  and apart from themselves by, among other things:

            (a) Failing to adhere to the corporate formalities necessary to operate corporate
                Defendants as corporations;

            (b) Defectively forming or maintaining corporations by, among other things, failing
                to hold annual meetings or maintaining appropriate corporate records;

            (c) Operating corporate Defendants for their own benefit and maintaining control
                over these corporations as close corporations, all as part of the same residential
                real estate enterprise that ultimately benefitted Barbanel.

            (d) Intermingling assets and debts of their own with corporate Defendants and
                diminishing and/or transferring assets to avoid full liability as necessary to
                protect their own interests; and

            (e) Other actions evidencing a failure to adhere to the corporate form.


            104.   Upon information and belief, Defendants run the business of all of the

  Barberry Enterprise as one operation, and Defendants’ operations were interrelated and

  united.

            105.   Consistent with their policies and patterns or practices, Defendants harmed

  Plaintiffs individually, as set forth below.

            106.   Simone was required, as a condition of his employment, to remain on-call,

  and his workweek substantially exceeded forty (40) hours.

            107.   Defendants required cleaning and monitoring of the Building seven days per

  week. Defendants distributed a written notice with the heading “BUILDING SUPER

                                                 21
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 22 of 33 PageID #: 22



  RESPONSIBILITIES” which stated, inter alia, that superintendents were responsible for:

  “Daily inspection and cleaning of lobby, stairways, sidewalk, basement, elevators, garbage

  removal including recycling”; and “24-hour attendance of the building (to be available to

  close water in emergency and call for emergency service, if needed.)”.

         108.       Simone was repeatedly and pervasively paid substandard wages insofar as

  he was: (a) denied full pay for all hours worked; and (b) he was never paid for the

  extensive overtime hours that he worked each week. Instead, he was paid a flat sum every

  week, regardless of the number of hours that he worked, except for modest amounts that

  Defendants would pay for certain projects, such as plumbing repairs.

         109.       Simone also handled: maintaining the building’s appearance, cleaning,

  mopping, plastering, cleaning the boiler, accepting oil deliveries, communicating with

  tenants, delivering monthly rent invoices to tenants; sweeping the sidewalk, showing

  vacant apartments, cleaning and removing discarded items from newly-vacated apartments,

  fixing bathroom and kitchen faucets, fixing and replacing locks, painting ceilings,

  unclogging toilets, and shoveling snow.

         110.       Simone was required to be on call, 24 hours per day, seven days a week,

  including on holidays, to address emergent issues.

         111.       Throughout his employment, Simone worked far more than forty (40) hours

  per week. During periods of severe winter weather, his workweek would be substantially

  more than this.

         112.       On most weekdays, Simone began his workday at 6:00 a.m., when he would

  clean the sidewalk and common areas. On Mondays, Wednesdays and Fridays, when

  garbage had to be brought to the street, and no emergencies occurred, Simone worked until

  5:00 p.m., sometimes later, without any defined, uninterrupted scheduled period for lunch.

  On Tuesdays and Thursdays, Simone usually worked until 4:00 p.m.


                                               22
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 23 of 33 PageID #: 23



         113.    On Saturdays and Sundays, on average, Simone worked three hours per day.

         114.    Based on the foregoing, Simone’s regular hourly duties entailed, at a

  minimum, 59 hours per week.

         115.    But the foregoing only involved regular duties. Most weeks, repairs and

  unplanned, emergency circumstances (including, solely by way of example: leaks;

  electrical issues; emergency responders requiring access; helping tenants who were locked

  out of their apartments; shoveling snow; curing conditions that led to violations issued by

  New York City agencies) involved at least 12 or more hours of additional work above and

  beyond Simone’s regular hours described above.

         116.    In addition, pursuant to the Defendants’ specific instructions, Simone was

  required to be on-call 24-hours per day.

         117.    Simone was subjected to unlawful wage deductions, including being

  required to pay for work-related expenses out of his own wages without reimbursement.

  These tools that Simone provided, for which he was never reimbursed, included, inter alia:

  circular saw; toilet auger/snake; table saw; ceramic tile cutter; and leaf blower.

         118.    Defendants compensated Simone with a flat sum ($500 per week), except

  for intermittent, irregular and modest additional sums.

         119.    The flat sum of $500 per week covered only Simone’s first forty hours of

  work per week, without compensation for overtime hours.

         120.    Although Defendants provided Simone daily time sheets, these documents

  were ignored for purposes of payroll, and they existed solely for Defendants to maintain the

  pretense of complying with wage and hour laws.

         121.    Defendants failed to provide Simone with proper wage statements that

  accurately reflected the amount of hours that he worked each week.




                                                23
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 24 of 33 PageID #: 24



         122.    The flat sums that Defendants paid to Simone were intended to cover only

  the first forty hours worked per week.

                     AS AND FOR A FIRST CAUSE OF ACTION
                 FLSA Overtime Wage Violations, 29 U.S.C. §§ 201 et seq.
                    (On Behalf of Simone and the FLSA Collective)


         123.    Plaintiffs incorporate each and every allegation of the preceding paragraphs,

  with the same force and effect as though fully set forth herein.

         124.    At all relevant times hereto, the Defendants have been employers engaged in

  commerce, as defined under 29 U.S.C. § 203(b) and (d). Defendants employed members of

  the FLSA Class as superintendents, employment positions which engaged the employees in

  commerce, as defined under 29 U.S.C. §§ 203(b), (e), (g) and 29 U.S.C. § 207(a)(1). At all

  times relevant hereto, Defendants have been an “enterprise engaged in commerce or in the

  production of goods for commerce,” as defined under 29 U.S.C. § 203(s)(1).

         125.    Representative Plaintiffs are informed and believe, and thereon allege, that

  Defendants have required, or require, the FLSA Class Members as part of their

  employment to work without additional compensation, such as overtime, in excess of the

  forty hours per week maximum under 29 U.S.C. § 207(a)(1). That Section provides the

  following:

         Except as otherwise provided in this section, no employer shall employ
         any of his employees...for a workweek longer than forty hours unless
         such employee receives compensation for his employment in excess of
         the hours above specified at a rate which is not less than one and one-half
         times the regular rate at which he is employed.

         126.    Indeed, in the performance of their duties for Defendants, members of the

  FLSA Class routinely worked over substantially more than forty (40) hours per week, yet

  did not receive overtime compensation for the work, labor and services they provided to

  Defendants, as required by the FLSA, 29 U.S.C. §§ 206 and 207. The precise number of

  unpaid overtime hours will be proven at trial.

                                                24
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 25 of 33 PageID #: 25



         127.     Simone proposes to undertake appropriate proceedings to have such FLSA

  Class Members aggrieved by Defendants’ unlawful conduct notified of the pendency of

  this action and join this action as Plaintiffs, pursuant to 29 U.S.C. § 216(b), by filing

  written consents to joinder with the Court.

         128.     Defendants’ overtime violations of the FLSA were willful violations of the

  FLSA, within the meaning of 29 U.S.C. § 255(a).

         129.     Defendants have a policy and practice of refusing to pay overtime

  compensation to Simone and other superintendents.

         130.     As a result of the foregoing, Simone seeks judgment against Defendants on

  his own behalf, and on behalf of those FLSA Class Members similarly situated who file

  written consents to joinder in this action, for all unpaid wages, including minimum wage

  and overtime wages owed by Defendants to Simone and the FLSA Class, pursuant to 29

  U.S.C. §§ 206 and 207, together with an award of an additional equal amount as liquidated

  damages, and costs, interest, and reasonable attorneys’ fees, as provided for under 29

  U.S.C. § 216(b).

                   AS AND FOR A SECOND CAUSE OF ACTION
                           FLSA Minimum Wage Violations
           (On Behalf of Martinez, Individually, as well as the FLSA Collective)

         131.     Martinez repeats and realleges all paragraphs above as though fully set

  forth herein.

         132.     At all times relevant to this action, Defendants were Martinez’ employers

  and employers of the putative FLSA class members within the meaning of the Fair Labor

  Standards Act, 29 U.S.C. § 203(d).

         133.     At all times relevant to this action, Defendants were engaged in commerce

  or in an industry and/or activities affecting commerce.




                                                25
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 26 of 33 PageID #: 26



          134.   Defendants failed to pay Martinez and the putative FLSA collective

  members at the applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

          135.   Defendants’ failure to pay Martinez and the putative FLSA collective

  members at the applicable minimum hourly rate was willful within the meaning of 29

  U.S.C. § 255(a).

          136.   As a result of the foregoing, Martinez seeks judgment against Defendants on

  her own behalf, and on behalf of those FLSA Class Members similarly situated who file

  written consents to joinder in this action for unpaid minimum wages owed by Defendants

  to Simone and the FLSA Collective, together with an award of an additional equal amount

  as liquidated damages, and costs, interest, and reasonable attorneys’ fees.

                            AS AND FOR A THIRD CAUSE OF ACTION
                                New York Labor Law – Overtime Wages
                     (On Behalf of Simone and the New York Class – FRCP Rule 23)

          137.   Simone repeats and realleges each and every allegations contained in the

  foregoing paragraphs, with the same force and effect, as if fully alleged herein.

          138.   Defendants employed Simone and other superintendents at the Barberry

  Buildings for workweeks longer than forty (40) hours and willfully failed to compensate

  them for the time worked in excess of forty (40) hours per week, at a rate of less than one

  and one-half (1 and ½) times the regular hourly rate, in violation of the requirements of the

  NYLL.

          139.   By the course of conduct set forth above, Defendants have violated N.Y.

  Lab. Law § 650, et seq.; 12 N.Y.C.R.R. § 142-2.2.

          140.   Defendants have a policy and practice of refusing to pay overtime

  compensation to Superintendents and other building maintenance personnel.

          141.   As a consequence of the willful underpayment of wages, alleged above,

  Simone and members of the New York Class have incurred damages thereby and the


                                               26
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 27 of 33 PageID #: 27



  Defendants are indebted to them in the amount of unpaid overtime compensation and such

  other legal and equitable relief from Defendants’ unlawful and willful conduct as the Court

  deems just and proper, including but not limited to liquidated damages, interest and

  attorneys’ fees.

            142.   Simone seeks recover of liquidated damages, attorneys’ fees and costs to be

  paid by Defendants as provided by the NYLL.

                             AS AND FOR A FOURTH CAUSE OF ACTION
                             Violations of the New York Minimum Wage Act
                             (On Behalf of Martinez and the New York Class)

            143.   Martinez repeats and realleges all paragraphs above as though fully set forth

  herein.

            144.   At all relevant times hereto, Defendants have been the employers of

  Martinez and similarly-situated New York Class Members within the meaning of the

  NYLL §§ 2 and 651.

            145.   Defendants knowingly and willfully paid Martinez and similarly-situated

  class members less than the minimum wage in violation of NYLL § 652 and the supporting

  regulations of the New York State Department of Labor.

            146.   Defendants failure to pay Martinez and the New York Class the minimum

  wage has been willful within the meaning of the NYLL § 663.

            147.   As a direct and proximate result of Defendants’ willful and unlawful

  conduct, as set forth herein, Martinez has sustained damages and seeks recovery for unpaid

  wages in an amount to be determined at trial, attorneys’ fees, costs, liquidated damages and

  prejudgment interest as provided by NYLL § 663 and supporting regulations, and such

  other legal and equitable relief as this Court deems just and proper.




                                                27
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 28 of 33 PageID #: 28



                        AS AND FOR A FIFTH CAUSE OF ACTION
                  Illegal Deductions, New York Labor Law, Article 19 § 193
                                   12 N.Y.C.R.R. § 2.10(a)
                        (On Behalf of Simone and the New York Class)

          148.    Simone incorporates each and every allegation of the preceding paragraphs,

  with the same force and effect as though fully set forth herein.

          149.    In violation of the New York Labor Law, Article 19, § 193, Defendants

  unlawfully deducted wages from Simone and the New York Class by requiring Simone and

  other Superintendents and maintenance workers to spend their own money on work-related

  expenses, including tools of the trade to complete mandated work. This further reduced

  Simone’s wages below the amounts required by the NYLL and FLSA.

          150.    As a result of the foregoing, Simone seeks judgment against Defendants on

  his own behalf, and on behalf of New York Class Members, for reimbursement of unlawful

  deductions, as well as liquidated damages, and interest, and such other legal and equitable

  relief from Defendants’ unlawful and willful conduct as the Court deems just and proper.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                                 Declaratory Judgment
                            (FLSA Class and New York Class)

          151.    Plaintiffs, for themselves and on behalf of the FLSA Class and New York

  Class, repeat, re-allege and incorporate by reference the prior allegations of this complaint

  as if fully alleged herein.

          152.    This action provides a ripe and justiciable case or controversy.

          153.    It is just and equitable that the Court declares the rights and other legal

  relationships of the parties.

          154.    Representative Plaintiffs, the FLSA Class and New York Class are entitled a

  declaration that Defendants’ acts are in violation of the FLSA and NYLL.




                                                28
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 29 of 33 PageID #: 29



                 AS AND FOR A SEVENTH CAUSE OF ACTION
         NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements
                                 (New York Class)

         155.    Representative Plaintiffs, on behalf of themselves and the New York Class

  members, repeat and re-allege and incorporate each and every allegation of the preceding

  paragraphs, with the same force and effect as though fully set forth herein.

         156.    The NYLL and Wage Theft Prevention Act (“WTPA”) require employers to

  provide employees with an accurate wage statement each time they are paid.

         157.    Throughout the Representative Plaintiffs’ employment with Defendants,

  Defendants willfully failed to provide them and the New York Class with wage statements

  at the end of every pay period that correctly identified the name of the employer; address of

  employer; rates of pay or basis thereof; regular hourly rate; whether paid by the hour, shift,

  day, week, salary, piece, commission, or other; number of overtime hours worked; gross

  wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

  and such other information as required by NYLL § 195(3).

         158.    Due to Defendants’ violations of the NYLL, Plaintiffs and the New York

  Class are entitled to recover from Defendants per employee liquidated damages of $250.00

  per work day that the violations occurred, or continue to occur, up to $5,000.00, together

  with costs, reasonable attorneys’ fees, pre-judgment and post-judgment interest, and

  injunctive and declaratory relief, pursuant to the NYLL § 198(1-d).


                 AS AND FOR AN EIGHTH CAUSE OF ACTION
           NYLL Wage Theft Prevention Act – Failure to Provide Wage Notices
                                (New York Class)

         159.    Representative Plaintiffs, for themselves and on behalf of the FLSA Class

  and New York Class, repeat, re-allege and incorporate by reference the prior allegations of

  this complaint as if fully alleged herein.



                                               29
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 30 of 33 PageID #: 30



         160.    Defendants failed to provide Plaintiffs with a written notice, in English and

  Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other

  information as required by NYLL 195 §(1).

         161.    As a result of Defendants’ failure to provide wage statements, Plaintiffs and

  members of the New York Class are entitled to collect from Defendants $250 per workday

  that Defendants’ violation continues, up to $5,000.00, together with reasonable attorneys’

  fees, and costs of disbursements of the action, pursuant to the NYLL § 198(1-b).

                                       RELIEF SOUGHT

         WHEREFORE, the Representative Plaintiffs, Blanca Martinez and Juan Carlos

  Simone, on behalf of themselves and the FLSA Collective and the New York Class,

  respectfully request that the Court grant the following relief:

         1.      Designation of this action as a collective action on behalf of the FLSA Class

  members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

  similarly situated members of an FLSA Collective, apprising them of the pendency of this

  action, permitting them to assert timely FLSA claims in this action by filing individual

  Consents to Sue pursuant to 28 U.S.C. § 216(b) and appointing Plaintiffs and their counsel

  to represent the FLSA Collective Members;

         2.       Certification of this action as a class action pursuant to Fed. R. Civ. P.

  23(a), (b)(2) and (b)(3) on behalf of the New York Class members and appointing Plaintiffs

  and their counsel to represent the class;

         3.      An order tolling the statute of limitations;

         4.      That the Court declare, adjudge and decree that Defendants violated the

  minimum wage provisions of the FLSA as to the Representative Plaintiff Martinez and the

  FLSA Collective;




                                                30
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 31 of 33 PageID #: 31



         5.      That the Court declare, adjudge and decree that Defendants violated the

  minimum wage provisions of the NYLL as to the Representative Plaintiff Martinez and the

  New York Class;

         6.      That the Court declare, adjudge and decree that Defendants violated the

  overtime wage provisions of the FLSA as to the Representative Plaintiff Simone and the

  FLSA Collective;

         7.      That the Court declare, adjudge and decree that Defendants willfully

  violated their legal duties to pay overtime compensation as required under the NYLL as to

  the Representative Plaintiff Simone and the New York Class;

         8.      That the Court declare, adjudge and decree that Representative Plaintiff

  Simone and the FLSA Collective Members were at all times relevant hereto, and are,

  entitled to be paid overtime for work beyond 40 hours in a week remuneration for unlawful

  deductions; and that the amounts to which Representative Plaintiff Simone, the FLSA

  Collective and the New York Class are entitled is to be doubled as liquidated damages and

  awarded thereto;

         9.      That the Court make an award to the Representative Plaintiffs, the FLSA

  Class and the New York Class of damages and/or restitution for the amount of unpaid

  compensation, unpaid overtime compensation, including interest thereon, and statutory

  penalties in an amount to be proven at trial;

         10.     That the Court make an award to Simone and the New York Class of

  reimbursement for all unlawful deductions;

         11.     For all other Orders, findings and determinations identified and sought in

  this Complaint;

         12.     For pre-judgment and post-judgment interest on the amount of any and all

  economic losses, at the prevailing legal rate, under the NYLL and CPLR;


                                                  31
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 32 of 33 PageID #: 32



         13.     For reasonable attorneys’ fees and expenses of this action, pursuant to 29

  U.S.C. § 216(b), New York Labor Law and as otherwise provided by law;

         14.     Declaring that Defendants violated the notices and record keeping

  provisions of NYLL and WTPA;

         15.     An award of statutory damages for Defendants’ failure to provide accurate

  wage statements pursuant to NYLL § 198(1-d);

         16.     An award of statutory damages for Defendants’ failure to provide proper

  and/or accurate wage notices pursuant to NYLL § 198(1-b);

         17.     A permanent injunction requiring Defendants to pay all statutorily required

  wages pursuant to the FLSA and NYLL; and

         18.     Such other relief as this Court deems just and proper.

                                              JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a

  trial by jury on all questions of fact raised by the Complaint.


  Dated: November 30, 2019                           RAPAPORT LAW FIRM, PLLC


                                              By:                  /s/
                                                     ___________________________
                                                     Marc A. Rapaport, Esq.
                                                     One Penn Plaza
                                                     250 West 34th Street, Suite 2430
                                                     New York, NY 10119
                                                     Ph: (212) 382-1600
                                                     mrapaport@rapaportlaw.com




                                                32
Case 1:19-cv-06744-KAM-RLM Document 1 Filed 11/30/19 Page 33 of 33 PageID #: 33



                                         MILLER LAW FIRM, PLLC

                                   By:
                                                    /s/
                                         Meredith R. Miller, Esq.
                                         167 Madison Avenue, Suite 503
                                         New York, NY 10016
                                         (347) 878-2587
                                         meredith@millerlaw.nyc

                                         Attorneys for Plaintiffs Blanca Martinez, Juan
                                         Carlos Simone, and the Plaintiff Collective and
                                         Class




                                     33
